Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Objections
Claim 5 is objected to because of the following informalities:  There is no ending period to the claim.  Appropriate correction is required.

Double Patenting
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,482,389 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent No. 10,482,389 B2.

Claim 1
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note
accessing, using at least one of the processors, a database storing a sample data set to train the learning model, wherein the learning model comprises a first learning algorithm having a number of inputs and a number of outputs, and wherein each sample of the sample data set comprises a state for each of the inputs and the outputs;
Claim 1
accessing, using at least one of the processors, a database storing a sample data set to train the learning model, wherein the learning model comprises a first learning algorithm having a number of inputs and a number of outputs, and wherein each sample of the sample data set comprises a state for each of the inputs and the outputs;

partitioning, using at least one of the processors, the sample data set into a number of partitions equal to a combined number of states of selected inputs;
Claim 1
partitioning, using at least one of the processors, the sample data set into a number of partitions equal to a combined number of states of the selected inputs, wherein each of the partitions corresponds to a combined state of the selected inputs and each of the partitions includes the samples of the sample data set that exhibit a same combined state of the selected inputs corresponding to the partition;

creating, using at least one of the processors, a second learning algorithm for each of the partitions;
Claim 1
creating, using at least one of the processors, a second learning algorithm for each of the partitions, wherein the second learning algorithm for a partition comprises logic 

assigning each of the second learning algorithms to one of the plurality of processors;
Claim 1
assigning each of the second learning algorithms to one of the plurality of processors;

training each of the second learning algorithms on the processor assigned to the second learning algorithm using the samples of the partition corresponding to the second learning algorithm to generate trained second learning algorithms;
Claim 1
training each of the second learning algorithms on the processor assigned to the second learning algorithm using the samples of the partition corresponding to the second learning algorithm to generate trained second learning algorithms;

directing each of a plurality of operational data units as input to one of the trained second learning algorithms based on a combined state of the selected inputs corresponding to the operational data unit; and
Claim 1
directing each of the plurality of operational data units as input to one of the trained second learning algorithms based on a combined state of the selected inputs corresponding to the operational data unit; and

generating an output for each of the plurality of the plurality of operational data units from the corresponding trained second learning algorithm.
Claim 1
generating an output for each of the plurality of the plurality of operational data units from the corresponding trained 



Claim 2
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

accessing the plurality of operational data units; and

Claim 2
accessing the plurality of operational data units; and



providing each of the operational data units to decision logic for execution by a corresponding one of the second learning algorithms on a corresponding one of the processors; and

Claim 2
providing each of the operational data units to the decision logic for execution by a corresponding one of the second learning algorithms on a corresponding one of the processors; and



generating, for each of the operational data units, an output for the operational data unit from the corresponding second learning algorithm for each of the outputs of the sample data set

Claim 2
generating, for each of the operational data units, an output for the operational data unit from the corresponding second learning algorithm for each of the outputs of the sample data set.




Claim 3
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein each of the partitions corresponds to a 

Claim 1
wherein each of the partitions corresponds to a 




Claim 4
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein the combined number of states of the selected inputs is a greatest whole number less than or equal to a number of the plurality of processors.

Claim 6
the combined number of states of the selected inputs is a greatest whole number less than or equal to a number of the plurality of processors; and




Claim 5
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein the combined number of states of the selected inputs is at least a whole number greater than a number of the plurality of processors of the computing system; and

Claim 6
the combined number of states of the selected inputs is a greatest whole number less than or equal to a number of the plurality of processors; and





Claim 6





Claim 6
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein the training of each of the second learning algorithms comprises training the first one of the second learning algorithms, followed by training the second one of the second learning algorithms.

Claim 8
the training of each of the second learning algorithms comprises training the first one of the second learning algorithms, followed by training the second one of the second learning algorithms.




Claim 7
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

the first learning algorithm comprises a first artificial neural network having a first number of hidden neurons;

Claim 10
the first learning algorithm comprises a first artificial neural network having a first number of hidden neurons;





Claim 10




the method further comprises setting a second number of hidden neurons of at least one of the second artificial neural networks based on the first number of hidden neurons.

Claim 10
the method further comprises setting a second number of hidden neurons of at least one of the second artificial neural networks based on the first number of hidden neurons.




Claim 8
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein the second number of hidden neurons is equal to the first number of hidden neurons based on the first number of hidden neurons being less than twice the number of inputs minus twice a number of the selected inputs.

Claim 11
wherein the second number of hidden neurons is equal to the first number of hidden neurons based on the first number of hidden neurons being less than twice the number of inputs minus twice a number of the selected inputs.




Claim 9
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note



Claim 12





Claim 10
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note
wherein the second number of hidden neurons is equal to the first number of hidden neurons minus twice the number of inputs, minus twice a number of the selected inputs, based on the first number of hidden neurons being greater than four times the number of inputs minus four times the number of selected inputs.


Claim 13
wherein the second number of hidden neurons is equal to the first number of hidden neurons minus twice the number of inputs, minus twice a number of the selected inputs, based on the first number of hidden neurons being greater than four times the number of inputs minus four times the number of selected inputs.




Claim 11
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

determining a number of states for each of the inputs based on the sample data set by determining a number of possible states for each of the selected inputs of the sample data set.

Claim 11
determining a number of states for each of the inputs based on the sample data set by determining a number of possible states for each of the selected inputs of the sample data set.




Claim 12
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note
determining a number of states for each of the inputs based on the sample data set by determining a number of employed states for each of the selected inputs of the sample data set.


Claim 12
determining a number of states for each of the inputs based on the sample data set by determining a number of employed states for each of the selected inputs of the sample data set.




Claim 13
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein directing each of the plurality of operational data units as input to one of the trained second 

Claim 13
wherein directing each of the plurality of operational data units as input to one of the trained second learning 



directing the first operational data unit as input to the second learning algorithm corresponding to one of the employed states of the first input.

Claim 13
directing the first operational data unit as input to the second learning algorithm corresponding to one of the employed states of the first input.




Claim 14
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein directing each of the plurality of operational data units as input to one of the trained second learning algorithms comprises accessing a first operational data unit that includes a first input of the selected inputs having a state that is not employed in the sample data set, and the method further comprises:

Claim 14
wherein directing each of the plurality of operational data units as input to one of the trained second learning algorithms comprises accessing a first operational data unit that includes a first input of the selected inputs having a state that is not employed in the sample data set, and the method further comprises:



directing the first operational data unit as input to at least two of the 

Claim 14
directing the first operational data unit as input to at least two of the second learning 


calculating a weighted average of corresponding outputs of the at least two of the second learning algorithms to produce an output for the first operational data unit.


Claim 14
calculating a weighted average of corresponding outputs of the at least two of the second learning algorithms to produce an output for the first operational data unit.




Claim 15
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein the first learning algorithm and each of the second learning algorithms comprises an artificial neural network.

Claim 15
wherein the first learning algorithm and each of the second learning algorithms comprises an artificial neural network.




Claim 16
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein the first learning algorithm and each of the second learning algorithms 

Claim 16
wherein the first learning algorithm and each of the second learning algorithms 




Claim 17
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein the first learning algorithm and each of the second learning algorithms comprises an unsupervised learning algorithm.

Claim 17
wherein the first learning algorithm and each of the second learning algorithms comprises an unsupervised learning algorithm.




Claim 18
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note

wherein the second algorithm comprises logic of the first learning algorithm in which the combined state of the selected inputs is equal to the combined state that corresponds to the partition, and wherein the second learning algorithm is configured to receive as input those of the inputs that are not the selected inputs.

Claim 18
wherein the second algorithm comprises logic of the first learning algorithm in which the combined state of the selected inputs is equal to the combined state that corresponds to the partition, and wherein the second learning algorithm is configured to receive as input those of the inputs that are not the selected inputs.




Claim 19
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note
at least one processor;
Claim 19
at least one processor;

a memory comprising instructions which, when executed by the at least one processor, cause the computing system to perform operations comprising:
Claim 19
a memory comprising instructions which, when executed by the at least one processor, cause the computing system to perform operations comprising:

accessing a database storing a sample data set to train the learning model, wherein the learning model comprises a first learning algorithm having a number of inputs and a number of outputs, and wherein each sample of the sample data set comprises a state for each of the inputs and the outputs;
Claim 19
accessing a database storing a sample data set to train the learning model, wherein the learning model comprises a first learning algorithm having a number of inputs and a number of outputs, and wherein each sample of the sample data set comprises a state for each of the inputs and the outputs;

partitioning the sample data set into a number of partitions equal to a combined number of states of selected inputs;
Claim 19
partitioning the sample data set into a number of partitions equal to a combined number of states of selected inputs;

creating a second learning algorithm for each of the partitions;
Claim 19
creating a second learning algorithm for each of the partitions;

assigning each of the second learning algorithms to one of the plurality of processors;
Claim 19
assigning each of the second learning algorithms to one of the plurality of processors;


Claim 19
training each of the second learning algorithms on the processor assigned to the second learning algorithm using the samples of the partition corresponding to the second learning algorithm to generate trained second learning algorithms;

directing each of a plurality of operational data units as input to one of the trained second learning algorithms based on a combined state of the selected inputs corresponding to the operational data unit; and
Claim 19
directing each of a plurality of operational data units as input to one of the trained second learning algorithms based on a combined state of the selected inputs corresponding to the operational data unit; and

generating an output for each of the plurality of the plurality of operational data units from the corresponding trained second learning algorithm.
Claim 19
generating an output for each of the plurality of the plurality of operational data units from the corresponding trained second learning algorithm.



Claim 20
Instant Application
16/597,477
U.S. Patent No. 10,482,389 B2
Examiner's Note
accessing, using at least one of the processors, a database storing a sample data set to train the learning model, wherein the learning model comprises a first learning algorithm having 
Claim 20
accessing, using at least one of the processors, a database storing a sample data set to train the learning model, wherein the learning model comprises a first 

partitioning, using at least one of the processors, the sample data set into a number of partitions equal to a combined number of states of selected inputs;
Claim 20
partitioning, using at least one of the processors, the sample data set into a number of partitions equal to a combined number of states of selected inputs;

creating, using at least one of the processors, a second learning algorithm for each of the partitions;
Claim 20
creating, using at least one of the processors, a second learning algorithm for each of the partitions;

assigning each of the second learning algorithms to one of the plurality of processors;
Claim 20
assigning each of the second learning algorithms to one of the plurality of processors;

training each of the second learning algorithms on the processor assigned to the second learning algorithm using the samples of the partition corresponding to the second learning algorithm to generate trained second learning algorithms;
Claim 20
training each of the second learning algorithms on the processor assigned to the second learning algorithm using the samples of the partition corresponding to the second learning algorithm to generate trained second learning algorithms;

directing each of a plurality of operational data units as input to one of the trained second learning algorithms based on a combined state of the selected inputs corresponding to 
Claim 20
directing each of a plurality of operational data units as input to one of the trained second learning algorithms based on a combined state of the selected inputs 

generating an output for each of the plurality of the plurality of operational data units from the corresponding trained second learning algorithm.
Claim 20
generating an output for each of the plurality of the plurality of operational data units from the corresponding trained second learning algorithm.



















Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
11 FEB 2022